--Interim Decision #1421

MA'rrsa on Lammas

In Visa Petition Proceedings
9.1128711251

Decided by Regional amiltd88i07141: Jooritary 7, 1966
Petition to accord' beneficiary first-profeecnee -Olossitiostion tmdse keetion
'203(0(1). Immigration and Nationality Aet,'as amended,'as 'a masseuse,
is denied for failure to establish that beneficiary possesses the high degree
of skill required or that the position requires a person Potiseseing. such
qualifloations sines tho position requires the care, of Petlfiloner;,:wfig
is afflicted with multiple sclerosis in an advanced stage, beneficiary had 110
training or experience, as a masseuse, or in the field of titiraf;eatrdii, ii4Oett;
her arrival in the United States in•1961, her qualifying experience FfOillithe
position in question has been gained basically from a two-week period kit lni
tensive instruction wpich he received in 1981 from the' physlotherapist.and
physician of the petitioner, and her duties since that time have generally'
. Involved vatting such training into. practice with : some occasional piodipca:
lion of proosfiness under the direction of the,physician or the therapist—.
,

-

•

This matter is before the Regional Cominissioner on 'appeal from
the decision of the District Director at New York, New York, who
has denied the Petitioner's request for preference in the issuance bf
immigrant visa on the ground that the petitioner has failed to satisfactorily establish that the services of:the beneficiary are needed
because of her high ethic:akin, technical training,:sPeoializeirexperP
trice or exceptional ability and further that the beneficiary's enip1oy-,
meat does not meet the additional statutory requirements of being
substantially beneficial prospectively to the national economy, cultural interest or welfare of the United States.
The clearance order provides for a masseuse. It' sets out specific
experience requirements as follows:
At least 2 years experience in the massage and exercise techniques used in
the management of multiple sclerosis and familiarity with the use of a massage vibrator, Hoyei lift, and the customary pulley and other exercise equipment.

9

Interim Decision *1421
The duties of the position require the holder to perform:

Therapeutic massage with and without electric vibrator, three times daily,
and assistance with supervision of various therapeutic exercises with and
without eanisment. all under medical supervision. The incidental care and
comfort of the patient also includes personal washing and feeding, "and lifting,
moving and turning.

The petition and supporting documents disclose that the 64-yearold petitioner is amicted with multiple sclerosis in an advanced stage
and is confined to honie; is not ambulatory, lacks motor control and
requires constant care and therapy. She has been unable to secure the
services for olly of someone to stay in attendance with her and give

her the care that she needs. The beneficiary is the petitioner's 40was admitted to the United States as a
visitor destined to the petitioner at the time of her arrival on April

year- old single niece who

29, 190L For the 10 years prior to her arrival she was employed as
a worker in a tobacco factory in Italy. Since arrival, the beneficiary
has been the petitioner's principal attendant. The alien is supervised in the care of the petitioner by the family physician who visits

once a month and by a licensed physiotherapist who comes to the
home weekly. The therapeutic care, which calls for musage three
times daily with and without electric vibrators, requires different
techniques according to the part of the body involved.
It has been claimed on appeal that without the beneficiary's assistance, the petitioner will eventually have to be institutionalized at
public expense; that, for this reason, the alien's services should be

regarded as prospectively beneficial to the economy and welfare of
the United States. There has been submitted in support of the appeal
a statement by the petitioner's family physician in which he sets
forth the beneficiary's training and qualificationis for the position.
The alien's instruction began in the summer of 1961 and continued

for about two years. Initially, she received daily instruction over a
two-week period from both the physician, and therapist regarding the
nature of the petitioner's disease, the anatomy of the muscle groups
involved, and the techniques to be employed in massaging and moving the patient. Since such time, the beneficiary has been supervised
weekly by the therapist and monthly by the physician. In view of
the progressive character of the disease, it has been necessary from
time to time to 'change the positioning of the patient and massage.
According to the physician, the alien has demonstrated natural aptitude in the field of physiotherapy, adeptness in handling the petitioner and ability to cope with the changing situations attributable to

to the vagaries of the disease. '

10

Interim Decision #1421
After very careful consideration of this matter, we are convinced
that the petitioner requires the constant care of an attendant and that
the beneficiary has served her well in this regard. We are also cognizant of the difficulties encountered in filling a position of this
nature and the loving care and devotion which the alien has accorded
the petitioner. Despite the sympathetic factors involved, we cannot
authorize the approval of first preference quota status for the beneficiary as a means of perpetuating her stay in the United States.
The record in this case reflects that the alien had no training or
experience either as a masseuse or in the field of therapeutics prior to
her arrival in this country. Her qualifying experience for the position in question has been gained basically from the two weeks of
intensive instruction which she received in 1961 from the family
physician and the physiotherapist. Her duties since that time have

generally involved. putting such training into practice with some
• occasional modification of procedures under the direction of the
physician or therapist. In view of the foregoing, we do not find it
has been satisfactorily established that the beneficiary possesses the
high degree of skill or ability necessary for first preference quotat
classification or that the duties of the position require a person having these qualifications. The appeal, therefore, will be dismissed for
these reasons.
It is ordered that the appeal be and same is hereby dismissed.

11

